Order, Supreme Court, New York County (Harold B. Beeler, J.), entered October 13, 2004, which, to the extent appealed from, denied defendant’s motion to dismiss the complaint and granted plaintiffs cross motion to the extent of finding that the lease term extended no later than December 31, 2004, unanimously affirmed, with costs.
The disputed language in the lease is unambiguous. After the last term of the lease, either party had the right to cancel regardless of the status of the funding for the park. Plaintiff provided proper notice to defendant regarding its intention to terminate at the end of the term, thus effectively canceling the lease as of December 31, 2004. We have considered defendant’s remaining contentions and find them without merit. Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and Sweeny, JJ.